FIFTH DIVISION
                                                                              February 25, 2011



No. 1-11-0346

MICHAEL "MIKE" STINSON,                                               )       Appeal from the
                                                                      )       Circuit Court of
        Petitioner-Appellant,                                         )       Cook County.
                                                                      )
v.                                                                    )       No. 11 COEL 17
                                                                      )
THE CHICAGO BOARD OF ELECTION COMMISSIONERS;                          )
THE CHICAGO MUNICIPAL OFFICERS ELECTORAL                              )
BOARD, and its Individual Members, LANGDON D. NEAL,                   )
RICHARD A. COWEN and MARISEL A. HERNANDEZ; and                        )
Objector EILEEN JACKSON,                                              )       The Honorable
                                                                      )       Robert W. Bertucci,
        Respondents-Appellees.                                        )       Judge Presiding.


       PRESIDING JUSTICE FITZGERALD SMITH delivered the judgment of the court, with
opinion.
       Justices Howse and Epstein concurred in the judgment and opinion.

                                               OPINION

        Petitioner-appellant Michael "Mike" Stinson (petitioner) appeared before this court upon a

motion for expedited briefing schedule and decision, related to the general municipal election for

alderman of the 28th Ward of the City of Chicago to be held on February 22, 2011. This court

granted his motion on February 9, 2011. Upon review of this cause, we issue the instant opinion

affirming the decision of the circuit court.

        In November 2010, petitioner filed nomination papers to become a candidate in said

election. Respondent-appellee objector Eileen Jackson (respondent) objected to the validity of

petitioner's candidacy, asserting that he was in arrears in the payment of debts to the City of

Chicago, in violation of section 3.1-10-5(b) of the Illinois Municipal Code (Code) (65 ILCS
No. 1-11-0346

5/3.1-10-5(b) (West 2008)), which declares anyone in arrears ineligible for an elective municipal

office. Essentially, Jackson alleged that petitioner owed an outstanding debt of over $6001 in

unpaid traffic tickets and that, when petitioner filed his statement for candidacy under section 10-

5 of the Illinois Election Code (10 ILCS 5/10-5 (West 2008)), he was untruthful because he was

not qualified to be a candidate or to hold office. At a hearing before the Board of Election

Commissioners for the City of Chicago, respondent presented several pieces of certified evidence

demonstrating that petitioner owes the debt; petitioner, meanwhile, did not testify about how this

is not or cannot be his debt, other than to present a list of people with the name "Michael Stinson"

living in Chicago. After examining the evidence, the hearing officer held that respondent proved

by a preponderance of the evidence that petitioner currently owes the debt, while petitioner failed

to establish that the debt was not his. Accordingly, the hearing officer issued his report and

recommended decision, stating the objection to petitioner's candidacy should be granted, as

petitioner was ineligible for office. Upon review, however, respondent-appellee the Chicago

Municipal Officers Electoral Board (Board) declined to adopt the hearing officer's findings and

recommendation. While it noted that "the evidence established [petitioner] owed a debt" to the

City of Chicago, it overruled respondent's objections to his candidacy, stating only that "there is

insufficient evidence of notice to [petitioner] of [the] existing debt." Accordingly, the Board held

that petitioner's name shall appear on the election ballot.

       The matter was then presented to the circuit court of Cook County. After reviewing the


       1
           The exact amount is seemingly in dispute. Portions of the record indicate that it is

$634.40, while others indicate it is $634.10.

                                                    2
No. 1-11-0346

record and prior decisions in the cause, the court reversed the Board's decision, holding that it

was against the manifest weight of the evidence. The court noted that the Board's reason for

refusing to adopt the hearing officer's recommendation was its "clearly erroneous" conclusion that

petitioner did not receive sufficient notice of the debt. The court explained that there was nothing

in section 3.1-10-5(b) of the Code, nor in any other legal precedential authority cited, imposing a

requirement of proof of notice of an existing debt to a candidate for elective office. Therefore,

the court ordered that petitioner's name not appear on the ballot for the election.

       Section 3.1-10-5(b), the statutory provision at issue herein, states:

                "A person is not eligible for an elective municipal office if that person is in arrears

                in the payment of a tax or other indebtedness due to the municipality or has been

                convicted in any court located in the United States of any infamous crime, bribery,

                perjury, or other felony." 65 ILCS 5/3.1-10-5(b) (West 2008).

Our focus here is the construction of section 3.1-10-5(b) and its application to the facts before us,

namely, whether this statute requires notice to be given to a candidate of any arrearage he owes to

a municipality. Accordingly, the standard of review we must apply in this regard is de novo. See

Blum v. Koster, 235 Ill. 2d 21, 44 (2009) ("the standard of review for construction and

application of a statute is de novo").

       The cardinal rule of statutory construction is to ascertain and give effect to the true intent

and meaning of the legislature. See Carroll v. Paddock, 199 Ill. 2d 16, 22 (2002); accord Waste

Management of Illinois, Inc. v. Illinois Pollution Control Board, 356 Ill. App. 3d 229, 233

(2005). The best indication of this intent and meaning, and the first factor to which we turn, is the


                                                   3
No. 1-11-0346

language of the statute itself. See Metzger v. DaRosa, 209 Ill. 2d 30, 34-35 (2004); accord

Premier Property Management, Inc. v. Chavez, 191 Ill. 2d 101, 119 (2000) (Freeman, J.,

specially concurring, joined by McMorrow, J.). Where the statutory language is plain, ordinary

and unambiguous, we are bound to enforce the law as written and may not resort to other tools of

statutory construction. See Land v. Board of Education of the City of Chicago, 202 Ill. 2d 414,

421-22 (2002); accord Waste Management, 356 Ill. App. 3d at 233. Most significantly, in such

situations, we cannot depart from the plain language of the statute by "reading into it exceptions,

limitations, or conditions not expressed by the legislature," nor can we " 'search for subtle

intentions of the legislature.' " Waste Management, 356 Ill. App. 3d at 233 (quoting People ex

rel. Devine v. $30,700.00 United States Currency, 199 Ill. 2d 142, 150 (2002)); accord Village of

Woodridge v. Board of Education of Community High School District 99, 403 Ill. App. 3d 559,

573 (2010). In other words, when a statute's language is clear and unambiguous, we cannot

impose a condition among its terms that the legislature did not itself enact via the statute's

language. See Commonwealth Edison Co. v. Illinois Commerce Comm'n, 398 Ill. App. 3d 510,

523, 537 (2009) (reviewing court "cannot read into a statute a condition that is not there").

       The language of section 3.1-10-5(b) is inherently plain, clear and unambiguous: a person

who is in arrears to a municipality on a debt is not eligible for an elective municipal office. This

statute mentions nothing about a notice requirement to the candidate, i.e., that notice must be

provided to a candidate about a debt due and owing. Petitioner's construction of section 3.1-10-

5(b) would require us to impose a condition to which the statute does not speak. Clearly, in

making this law, the legislature chose not to impose such a condition, nor is there any indication


                                                  4
No. 1-11-0346

in any precedential source presented before us that even fleetingly refers to the legislature

possessing such an intention to impose a notice requirement when it enacted this statute. To the

contrary, when the legislature enacted section 3.1-10-5(b), it did not condition or limit any of the

phrases it used to declare an indebted candidate ineligible in any way--regarding the concept of

notice, or any other concept, for that matter. Therefore, as the legislature chose not to do so, we

cannot, as petitioner would have us, read into or impose any sort of notice requirement in the

statute; notice is simply irrelevant under its provisions. See, e.g., People ex rel. Madigan v.

Kinzer, 232 Ill. 2d 179, 185-86 (2009) (where proffered construction of statute would require the

addition of a condition to its plain language, which was not otherwise included by the legislature

when statute was enacted, such construction could not be adopted by court); Western & Southern

Life Insurance Co. v. Edmonson, 397 Ill. App. 3d 146, 152 (2009) (where statutory section at

issue did not contain any language dictating time frame to which section was applicable or

otherwise restricting its applicability, reviewing court could not read in such limitation as urged by

party on appeal).

        Plainly put, section 3.1-10-5(b) does not mention notice nor make it a condition for its

operation; rather, the statute declares a candidate in arrears to a municipality on a debt owed

ineligible for elective office. Turning to the facts of the instant cause, we noted earlier that the

Board accepted the hearing officer's factual finding that petitioner had an outstanding debt he

owed to the City of Chicago at the time he filed his nomination papers. As a reviewing court, we

must adopt this factual conclusion as true and, upon our examination of the legal effect of this fact

pursuant to section 3.1-10-5(b), we find, as did the trial court, that the Board's ultimate decision


                                                   5
No. 1-11-0346

allowing petitioner's name to appear on the ballot was clearly erroneous. See City of Belvidere v.

Illinois State Labor Relations Board, 181 Ill. 2d 191, 205 (1998); AFM Messenger Service, Inc.

v. Department of Employment Security, 198 Ill. 2d 380, 391-95 (2001) (examination of legal

effect of given set of facts involves mixed question of law and fact wherein we accept as prima

facie true the administrative agency's factual findings and review its decision to determine whether

we have a firm conviction that a mistake has been committed). Accordingly, we affirm the trial

court's decision reversing the Board's dismissal of respondent's objection to petitioner's candidacy

and disqualifying petitioner from the election.

       Affirmed.




                                                  6